DETAILED ACTION
This office action is in response to applicant’s arguments and amendments filed 12/16/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The amendment to claim 24 has resolved the 35 USC 112(b) rejection of claim 24 seen in the prior Non-Final rejection. Therefore, the 35 USC 112(b) rejection of claim 24 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas A. Collier on 02/04/2021.


(Claim 8): Cancelled
(Claim 9): Cancelled
(Claim 10): Cancelled
(Claim 11): Cancelled
(Claim 12): Cancelled
(Claim 19): Cancelled
(Claim 20): Cancelled
(Claim 21): Cancelled
(Claim 22): Cancelled
(Claim 26): Cancelled
(Claim 28): Cancelled

Allowable Subject Matter
Claims 1-5, 13-15, 18, 24 and 27 are allowed.
The closest prior art of record pertinent to the limitations of independent claims 1 and 13 considered by the examiner are Gallione et al. US 4228776 A (Gallione) and Yang et al. 20160341156 A1 (Yang), where Gallione (Abstract, Figure 2, Col.3 L.45-60; Col.4 L.21-48) discloses a method, comprising: operating an internal combustion engine system including an internal combustion engine with a plurality of cylinders that receive a charge flow and a fuel from a fuel tank (4) of a fuel system; and 
Where Yang discloses wherein a temperature threshold varies directly with a fuel level in the fuel tank (Figs.4-6; pars [0076, 0077, 0081-0087, and 0102]). 

In the most recent claim amendments submitted on 12/16/2020 the applicant has amended independent claims 1 and 13 to further require, “controlling a flow of the fuel and fuel vapor from the fuel tank based on a target condition for at least one of the temperature and the pressure in the fuel tank that lowers as a fuel level in the fuel tank drops; and pre-cooling the fuel tank in response to the fuel level in the fuel tank and the target condition.” Where applicant in the response to arguments submitted on 12/16/2020 explicitly identifies paragraph [0020] of applicant’s specification for the new claim amendment. Where Paragraph [0020] states, “In one embodiment, the fuel tank 22 can be pre-cooled based on one or more temperature condition inputs… The fuel level in fuel tank 22 is another example input upon which pre-cooling fuel tank 22 can be based. For example, the fuel tank temperature/pressure target may be lower as the fuel level drops in anticipation of a fuel refill event where it is desirable to have a lower pressure level in the fuel tank during a fuel fill event.” Therefore, it is understood that the control of the flow of fuel and fuel vapor from the fuel 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110023833 A1 discloses adjusting an amount of return fuel that is recirculated based on the fuel temperature and/or pressure includes decreasing an amount of return fuel that is recirculated through the fuel filter, and increasing an amount of return fuel that is returned to the fuel tank, as the fuel temperature increases.
US 10850712 B2 lacks a sufficient prior art date, however discloses prior to an upcoming refill of a fuel tank devoid of hydrocarbon vapors, operating a fuel pump before fueling is underway. In this way, by preemptively conditioning the fuel vapor-less fuel tank with fuel vapor, spike 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MICHAEL A KESSLER/Examiner, Art Unit 3747                                                                                                                                                                                                        

/JACOB M AMICK/Primary Examiner, Art Unit 3747